57 F.3d 1067NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Ivan Lee HAIRSTON, Defendant-Appellant.
No. 94-7080.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 23, 1995.Decided:  June 9, 1995.

Ivan Lee Hairston, Appellant Pro Se.  Joseph William Hooge Mott, Assistant United States Attorney, Roanoke, VA, for Appellee.
Before WIDENER and HALL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying his 28 U.S.C. Sec. 2255 (1988) motion.  We have reviewed the record and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  United States v. Hairston, Nos.  CR-92-85-R;  CA-94-64-R (W.D.Va. Sept. 15, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.*

AFFIRMED


*
 We also deny Appellant's motions for appointment of counsel and for preparation of a transcript at government expense pursuant to 28 U.S.C. Sec. 753(f) (1988)